DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on March 1, 2021.
Claims 1-20 are pending.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites the limitation "the links".  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “links” for the purpose of further examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claims 1, 19 and 20 recite generating a first artifact tree for a hazard for a first version of the software-based system by recursively following traceability paths defined by a model for a plurality of artifacts associated with mitigating the hazard, the traceability paths representing links between the plurality of artifacts; transforming the first artifact tree into a first augmented tree using a set of heuristics, the set of heuristics inserting one or more augmentation nodes into the first artifact tree; generating a second artifact tree for the hazard for a second version of the software-based system by recursively following the traceability paths defined by the model; transforming the second artifact tree for the hazard into a second augmented tree using the set of heuristics, the set of heuristics inserting one or more augmentation nodes into the second artifact tree; and comparing the first augmented tree and the second augmented tree to generate a delta view.
The limitation of generating a first artifact tree for a hazard for a first version of the software-based system by recursively following traceability paths defined by a model for a plurality of artifacts associated with mitigating the hazard, the traceability paths representing links between the plurality of artifacts, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “generating” in the context of this claim encompasses the user manually generating a first artifact tree for a hazard for a first version of the software-based system by recursively following traceability paths defined by a model for a plurality of artifacts associated with mitigating the hazard, the traceability paths representing links between the plurality of artifacts. The limitation of transforming the first artifact tree into a first augmented tree using a set of heuristics, the set of heuristics inserting one or more augmentation nodes into the first artifact tree, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “transforming” in the context of this claim encompasses the user manually transforming the first artifact tree into a first augmented tree using a set of heuristics, the set of heuristics inserting one or more augmentation nodes into the first artifact tree. The limitation of generating a second artifact tree for the hazard for a second version of the software-based system by recursively following the traceability paths defined by the model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “generating” in the context of this claim encompasses the user manually generating a second artifact tree for the hazard for a second version of the software-based system by recursively following the traceability paths defined by the model. The limitation of transforming the second artifact tree for the hazard into a second augmented tree using the set of heuristics, the set of heuristics inserting one or more augmentation nodes into the second artifact tree, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “transforming” in the context of this claim encompasses the user manually transforming the second artifact tree for the hazard into a second augmented tree using the set of heuristics, the set of heuristics inserting one or more augmentation nodes into the second artifact tree. The limitation of comparing the first augmented tree and the second augmented tree to generate a delta view, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “comparing” in the context of this claim encompasses the user comparing the first augmented tree and the second augmented tree to generate a delta view. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – generating at least one selected from a group consisting of a safety warning for the second version of the software-based system based on the delta view and an actionable recommendation based on the delta view to maintain safety of the second version of the software-based system, an electronic processor, and/or non-transitory computer readable medium. The “generating” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of generating at least one selected from a group consisting of a safety warning for the second version of the software-based system based on the delta view and an actionable recommendation based on the delta view to maintain safety of the second version of the software-based system amount to gathering data and/or outputting data which cannot provide an inventive concept and the additional elements of an electronic processor and/or non-transitory computer readable medium amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2 and 3 are directed to an abstract idea without significantly more. Claim 2 recites wherein the links represented by the traceability paths are created manually, created automatically, or mined from commit messages. Claim 3 recites wherein transforming the first artifact tree into the first augmented tree using the set of heuristics includes inserting at least one selected from a group consisting of a claims node, a strategies node, an assumption node, and a solution node into the first artifact tree. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Claims 2 and 3 do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.
Claim 4 recites inserting at least a portion of the first augmented tree into a safety assurance case.
The limitation of inserting at least a portion of the first augmented tree into a safety assurance case, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “inserting” in the context of this claim encompasses the user manually inserting at least a portion of the first augmented tree into a safety assurance case. This limitation encompasses a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper.  Thus, this limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 5 recites generating at least one warning based on the first augmented tree.
The limitation of generating at least one warning based on the first augmented tree, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually generating at least one warning based on the first augmented tree. This limitation encompasses a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper.  Thus, this limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 6 recites generating at least one actionable recommendation based on the first augmented tree.
The limitation of generating at least one actionable recommendation based on the first augmented tree, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually generating at least one actionable recommendation based on the first augmented tree. This limitation encompasses a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper.  Thus, this limitation recites and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 7-12 are directed to an abstract idea without significantly more. Claim 7 recites wherein the delta view identifies at least one artifact added for the second version of the software-based system as compared to the first version of the software-based system. Claim 8 recites wherein the delta view identifies at least one artifact modified for the second version of the software-based system as compared to the first version of the software-based system. Claim 9 recites wherein the delta view identifies at least one artifact deleted for the second version of the software-based system as compared to the first version of the software-based system. Claim 10 recites wherein the delta view identifies at least one link added for the second version of the software-based system as compared to the first version of the software-based system. Claim 11 recites wherein the delta view identifies at least one link modified for the second version of the software-based system as compared to the first version of the software-based system. Claim 12 recites wherein the delta view identifies at least one link deleted for the second version of the software-based system as compared to the first version of the software-based system. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Claims 7-12 do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.
Claim 13 recites interfacing with at least one project repository for the software-based system to generate the first artifact tree.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – interfacing with at least one project repository for the software-based system to generate the first artifact tree. The “interfacing” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of interfacing with at least one project repository for the software-based system to generate the first artifact tree amount to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 14 recites generating and outputting a visualization based on the delta view.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – generating and outputting a visualization based on the delta view. The “generating and outputting” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of generating and outputting a visualization based on the delta view amount to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 recites wherein each of a plurality of nodes included in the visualization is displayed differently based on whether each of plurality of nodes was added, modified, or deleted.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – wherein each of a plurality of nodes included in the visualization is displayed differently based on whether each of plurality of nodes was added, modified, or deleted. This limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of wherein each of a plurality of nodes included in the visualization is displayed differently based on whether each of plurality of nodes was added, modified, or deleted amount to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 recites wherein each of the plurality of nodes included in the visualization is displayed differently using color coding.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – wherein each of the plurality of nodes included in the visualization is displayed differently using color coding. This limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of wherein each of the plurality of nodes included in the visualization is displayed differently using color coding amount to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 recites wherein at least one node included in the visualization is marked with the safety warning.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – wherein at least one node included in the visualization is marked with the safety warning. This limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of wherein at least one node included in the visualization is marked with the safety warning amount to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 18 recites wherein at least one node included in the visualization is marked with the actionable recommendation.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements – wherein at least one node included in the visualization is marked with the actionable recommendation. This limitation does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of wherein at least one node included in the visualization is marked with the actionable recommendation amount to gathering data and/or outputting data which cannot provide an inventive concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jane Cleland-Huang et al. (“Trace Queries for Safety Requirements in High Assurance Systems”, 2012) in view of Laycock et al. (US 2020/0103871).

With respect to Claim 1, Jane Cleland-Huang et al. disclose:
automatically generating a first artifact tree for a hazard for a first version of the software-based system by recursively following traceability paths defined by a model for a plurality of artifacts associated with mitigating the hazard, (generating a fault tree (first artifact tree) that refines an initial hazard into a series of lower level intermediate or basic events which, if they occur, would contribute toward the occurrence of the hazard, 3.1 Fault Tree, Paragraph 1, lines 7-11; fault tree is generated by following (recursively) states and transitions documented in a formal state-based model, 2 Traceability in a Safety Critical Environment, Paragraph 2, lines 9-19; Traceability information model is contains a plurality of artifacts and links between the artifacts and is used to generate a fault tree, 2 Traceability in a Safety Critical Environment) the traceability paths representing links between the plurality of artifacts; (states and transitions (traceability paths), Paragraph 2, lines 9-19; Traceability information model is contains a plurality of artifacts and links (traceability paths) between the artifacts and is used to generate a fault tree, 2 Traceability in a Safety Critical Environment))
automatically generating a second artifact tree for the hazard for a second version of the software-based system by recursively following the traceability paths defined by the model; (generating a fault tree (second artifact tree) that refines an initial hazard into a series of lower level intermediate or basic events which, if they occur, would contribute toward the occurrence of the hazard, 3.1 Fault Tree, Paragraph 1, lines 7-11; fault tree is generated by following (recursively) states and transitions documented in a formal state-based model, 2 Traceability in a Safety Critical Environment, Paragraph 2, lines 9-19; Traceability information model is contains a plurality of artifacts and links between the artifacts and is used to generate a fault tree, 2 Traceability in a Safety Critical Environment; fault tree can be a new fault tree or an update to an existing fault tree, 3.3. Safety Analysis, Paragraph 3, lines 10-11)
automatically, with an electronic processor, comparing the first [artifact] tree and the second [artifact] tree to generate a delta view; (a safety engineer can perform a delta trace (delta view) between a new fault tree/updated fault tree (second artifact tree) to an original fault tree (first artifact tree), 3.3. Safety Analysis, Paragraph 3, lines 10-13)
and automatically, with the electronic processor, generating at least one selected from a group consisting of a safety warning for the second version of the software-based system based on the delta view and an actionable recommendation based on the delta view to maintain safety of the second version of the software-based system. (from a delta trace (delta view) determine if added or modified hazards are adequately covered (safety warning), 3.3. Safety Analysis, Paragraph 3, lines 10-13)
Jane Cleland-Huang et al. do not disclose:
automatically transforming the first artifact tree into a first augmented tree using a set of heuristics, the set of heuristics automatically inserting one or more augmentation nodes into the first artifact tree;
automatically transforming the second artifact tree for the hazard into a second augmented tree using the set of heuristics, the set of heuristics automatically inserting one or more augmentation nodes into the second artifact tree;
However, Laycock et al. disclose:
automatically transforming the first artifact tree into a first augmented tree using a set of heuristics, the set of heuristics automatically inserting one or more augmentation nodes into the first artifact tree; (using artificial intelligence (AI) to build or update a fault tree by revising, adding or removing process issues, asset issues or recommendations from the fault tree (inserting one or more augmentation nodes), Paragraph 55)
automatically transforming the second artifact tree for the hazard into a second augmented tree using the set of heuristics, the set of heuristics automatically inserting one or more augmentation nodes into the second artifact tree; (using artificial intelligence (AI) to build or update a fault tree by revising, adding or removing process issues, asset issues or recommendations from the fault tree (inserting one or more augmentation nodes), Paragraph 55)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Laycock et al. into the teaching of Jane Cleland-Huang et al. to include automatically transforming the first artifact tree into a first augmented tree using a set of heuristics, the set of heuristics automatically inserting one or more augmentation nodes into the first artifact tree and automatically transforming the second artifact tree for the hazard into a second augmented tree using the set of heuristics, the set of heuristics automatically inserting one or more augmentation nodes into the second artifact tree in order to automatically build/update a fault tree using a trained AI to keep it up to date using ongoing operational data or what happened previously. (Laycock et al., Paragraph 55)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Jane Cleland-Huang et al. further disclose:
wherein the links represented by the traceability paths are created manually, created automatically, or mined from commit messages. (software developers prepare traditional development artifacts such as system requirements, software requirements, design (UML diagrams), code and test cases (created automatically or manually), 1 Introduction, Paragraph5, lines 2-10)

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Jane Cleland-Huang et al. do not disclose:
	wherein automatically transforming the first artifact tree into the first augmented tree using the set of heuristics includes automatically inserting at least one selected from a group consisting of a claims node, a strategies node, an assumption node, and a solution node into the first artifact tree.
However, Laycock et al. disclose:
	wherein automatically transforming the first artifact tree into the first augmented tree using the set of heuristics includes automatically inserting at least one selected from a group consisting of a claims node, a strategies node, an assumption node, and a solution node into the first artifact tree. (artificial intelligence may revise, add, or remove process issues, asset issues or recommendations (claim/strategies/assumption/solution node), Paragraph 55)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Laycock et al. into the teaching of Jane Cleland-Huang et al. to include wherein automatically transforming the first artifact tree into the first augmented tree using the set of heuristics includes automatically inserting at least one selected from a group consisting of a claims node, a strategies node, an assumption node, and a solution node into the first artifact tree in order to automatically build/update a fault tree using a trained AI to keep it up to date using ongoing operational data or what happened previously. (Laycock et al., Paragraph 55)

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Jane Cleland-Huang et al. further disclose:
further comprising inserting at least a portion of the first [artifact] tree into a safety assurance case. (using traceability information model which includes fault trees in safety cases, dependability cases and assurance cases in order construct arguments to justify goals, 6 Related Work, Paragraph 1, lines 1-6)
Jane Cleland-Huang et al. do not disclose:
the first augmented tree
However, Laycock et al. disclose:
the first augmented tree (artificial intelligence may revise, add, or remove process issues, asset issues or recommendations from a fault tree (claim/strategies/assumption/solution node), Paragraph 55)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Laycock et al. into the teaching of Jane Cleland-Huang et al. to include the first augmented tree in order to automatically build/update a fault tree using a trained AI to keep it up to date using ongoing operational data or what happened previously. (Laycock et al., Paragraph 55)

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Jane Cleland-Huang et al. further disclose:
further comprising automatically generating at least one warning based on the first [artifact] tree. (from a delta trace (based on the first [artifact] tree) determine if added or modified hazards are adequately covered (warning), 3.3. Safety Analysis, Paragraph 3, lines 10-13)
Jane Cleland-Huang et al. do not disclose:
the first augmented tree
However, Laycock et al. disclose:
the first augmented tree (artificial intelligence may revise, add, or remove process issues, asset issues or recommendations from a fault tree (claim/strategies/assumption/solution node), Paragraph 55)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Laycock et al. into the teaching of Jane Cleland-Huang et al. to include the first augmented tree in order to automatically build/update a fault tree using a trained AI to keep it up to date using ongoing operational data or what happened previously. (Laycock et al., Paragraph 55)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Jane Cleland-Huang et al. further disclose:
further comprising automatically generating at least one actionable recommendation based on the first [artifact] tree. (from a delta trace (based on the first [artifact] tree) determine if added or modified hazards are adequately covered (actionable recommendation), 3.3. Safety Analysis, Paragraph 3, lines 10-13)
Jane Cleland-Huang et al. do not disclose:
the first augmented tree
However, Laycock et al. disclose:
the first augmented tree (artificial intelligence may revise, add, or remove process issues, asset issues or recommendations from a fault tree (claim/strategies/assumption/solution node), Paragraph 55)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Laycock et al. into the teaching of Jane Cleland-Huang et al. to include the first augmented tree in order to automatically build/update a fault tree using a trained AI to keep it up to date using ongoing operational data or what happened previously. (Laycock et al., Paragraph 55)

With respect to Claim 7, all the limitations of Claim 1 have been addressed above; and Jane Cleland-Huang et al. further disclose:
wherein the delta view identifies at least one artifact added for the second version of the software-based system as compared to the first version of the software-based system. (a safety engineer can perform a delta trace (delta view) between a new fault tree/updated fault tree (second version) to an original fault tree (first version) and determine added or modified hazards (at least one artifact added), 3.3. Safety Analysis, Paragraph 3, lines 10-13)

With respect to Claim 8, all the limitations of Claim 1 have been addressed above; and Jane Cleland-Huang et al. further disclose:
wherein the delta view identifies at least one artifact modified for the second version of the software-based system as compared to the first version of the software-based system. (a safety engineer can perform a delta trace (delta view) between a new fault tree/updated fault tree (second version) to an original fault tree (first version) and determine added or modified hazards (at least one artifact modified), 3.3. Safety Analysis, Paragraph 3, lines 10-13)

With respect to Claim 9, all the limitations of Claim 1 have been addressed above; and Jane Cleland-Huang et al. further disclose:
wherein the delta view identifies at least one artifact deleted for the second version of the software-based system as compared to the first version of the software-based system. (a safety engineer can perform a delta trace (delta view) between a new fault tree/updated fault tree (second version) to an original fault tree (first version) and determine added or modified hazards (at least one artifact deleted/changed (original artifact is not present)), 3.3. Safety Analysis, Paragraph 3, lines 10-13)

With respect to Claim 10, all the limitations of Claim 1 have been addressed above; and Jane Cleland-Huang et al. further disclose:
wherein the delta view identifies at least one link added for the second version of the software-based system as compared to the first version of the software-based system. (a safety engineer can perform a delta trace (delta view) between a new fault tree/updated fault tree (second version) to an original fault tree (first version) and determine added or modified hazards (at least one artifact added), 3.3. Safety Analysis, Paragraph 3, lines 10-13)

With respect to Claim 11, all the limitations of Claim 1 have been addressed above; and Jane Cleland-Huang et al. further disclose:
wherein the delta view identifies at least one link modified for the second version of the software-based system as compared to the first version of the software-based system. (a safety engineer can perform a delta trace (delta view) between a new fault tree/updated fault tree (second version) to an original fault tree (first version) and determine added or modified hazards (at least one artifact modified), 3.3. Safety Analysis, Paragraph 3, lines 10-13)

With respect to Claim 12, all the limitations of Claim 1 have been addressed above; and Jane Cleland-Huang et al. further disclose:
wherein the delta view identifies at least one link deleted for the second version of the software-based system as compared to the first version of the software-based system. (a safety engineer can perform a delta trace (delta view) between a new fault tree/updated fault tree (second version) to an original fault tree (first version) and determine added or modified hazards (at least one artifact deleted/changed (original artifact is not present)), 3.3. Safety Analysis, Paragraph 3, lines 10-13)

With respect to Claim 13, all the limitations of Claim 1 have been addressed above; and Jane Cleland-Huang et al. further disclose:
further comprising interfacing with at least one project repository for the software-based system to generate the first artifact tree. (see Figure 1; formal state-based model (project repository) is used to a generate fault tree (artifact tree))

Claim 19 is a system claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claim 20 is a non-transitory computer readable medium claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jane Cleland-Huang et al. (“Trace Queries for Safety Requirements in High Assurance Systems”, 2012) in view of Laycock et al. (US 2020/0103871) and in further view of Dewan et al. (US 2014/0282145).

With respect to Claim 14, all the limitations of Claim 1 have been addressed above; and Jane Cleland-Huang et al. and Laycock et al. do not disclose:
further comprising generating and outputting a visualization based on the delta view.
However, Dewan et al. disclose:
further comprising generating and outputting a visualization based on the delta view. (generating a data visualization to highlight the delta between two data fragments, Paragraph 37, lines 6-11)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dewan et al. into the teaching of Jane Cleland-Huang et al. and Laycock et al. to include generating and outputting a visualization based on the delta view in order to allow a user to visualize the difference/changes between multiple data sets/fragments. (Dewan et al., Paragraph 37, lines 1-22)

With respect to Claim 15, all the limitations of Claim 14 have been addressed above; and Jane Cleland-Huang et al. and Laycock et al. do not disclose: 
wherein each of a plurality of nodes included in the visualization is displayed differently based on whether each of plurality of nodes was added, modified, or deleted.
However, Dewan et al. disclose:
wherein each of a plurality of nodes included in the visualization is displayed differently based on whether each of plurality of nodes was added, modified, or deleted. (data visualization tool may use any of various means, such as displaying different colors or opacities, to highlight a delta (add/modified/deleted) between a two data fragments, Paragraph 37, lines 6-22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dewan et al. into the teaching of Jane Cleland-Huang et al. and Laycock et al. to include wherein each of a plurality of nodes included in the visualization is displayed differently based on whether each of plurality of nodes was added, modified, or deleted in order to allow a user to visualize the difference/changes between multiple data sets/fragments. (Dewan et al., Paragraph 37, lines 1-22)

With respect to Claim 16, all the limitations of Claim 15 have been addressed above; and Jane Cleland-Huang et al. and Laycock et al. do not disclose: 
 wherein each of the plurality of nodes included in the visualization is displayed differently using color coding.
However, Dewan et al. disclose:
wherein each of the plurality of nodes included in the visualization is displayed differently using color coding. (data visualization tool may use any of various means, such as displaying different colors or opacities, to highlight a delta (add/modified/deleted) between a two data fragments, Paragraph 37, lines 6-22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dewan et al. into the teaching of Jane Cleland-Huang et al. and Laycock et al. to include wherein each of the plurality of nodes included in the visualization is displayed differently using color coding in order to allow a user to visualize the difference/changes between multiple data sets/fragments. (Dewan et al., Paragraph 37, lines 1-22)

With respect to Claim 17, all the limitations of Claim 14 have been addressed above; and Jane Cleland-Huang et al. and Dewan et al. do not disclose:
wherein at least one node included in the visualization is marked with the safety warning.
However, Laycock et al. disclose:
wherein at least one node included in the visualization is marked with the safety warning. (visual indicators of which asset issues may be impacting a process (safety warning), Paragraph 56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Laycock et al. into the teaching of Jane Cleland-Huang et al. and Dewan et al. to include wherein at least one node included in the visualization is marked with the safety warning in order to allow a user to visualize where in the system a possible issue has occurred.

With respect to Claim 18, all the limitations of Claim 14 have been addressed above; and Jane Cleland-Huang et al. and Dewan et al. do not disclose:
wherein at least one node included in the visualization is marked with the actionable recommendation.
However, Laycock et al. disclose:
wherein at least one node included in the visualization is marked with the actionable recommendation. (the interface may identify the related recommendations (actionable recommendation) from both process and assets to guide a user towards a better course of action, Paragraph 56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Laycock et al. into the teaching of Jane Cleland-Huang et al. and Dewan et al. to include wherein at least one node included in the visualization is marked with the actionable recommendation in order to help guide a user towards a better course of action. (Laycock et al., Paragraph 56, lines 7-9)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuchs (US 9,471,304) discloses comparing versions of source code using tree structures to determine changes in source code.
Tsyganskiy et al. (US 7,958,486) discloses using a processed model to generate an application.
Pulfer (US 8,195,709) discloses comparing two models of a system to determine differences in attributes of pre-defined objects and outputting them to a user.
Elshishiny et al. (US 8,984,485) discloses using an Abstract Syntax Tree to determine the effects of changes in one version of source code to another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
May 12, 2022

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191